I am in no disagreement with my brethren that if the fiction of an implied promise is to be here applied, the six-year statute of limitation (Code 1930, section 2292), not the three-year (section 2299), controls. The fiction of an implied promise, resulting not in a true contract, but in a quasi or constructive contract, is convenient and necessary some time for procedural and jurisdictional purposes. But when applied to statutory obligations, the liability, in the last analysis, rests not on a contract, but on the obligation imposed by the statute itself; and the limitation on the time within which an action on this obligation can be brought is that prescribed by section 2292, Code 1930, i.e., six years. 37 C.J. 749, and authorities cited in note 38 thereto.